Citation Nr: 1443379	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-11 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for schizoaffective disorder and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran had active service from February 28, 1979 to March 6, 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Winston-Salem, RO. A copy of the transcript has been associated with the record.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1. In a decision dated in January 2008, the RO denied the Veteran entitlement to service connection for schizoaffective disorder and major depression.

2. The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not file a timely notice of disagreement.

3. The evidence received since January 2008, by itself or when considered with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of Veteran entitlement to service connection for schizoaffective disorder and major depression, nor does it raise a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1. The January 2008 RO decision denying service connection for schizoaffective disorder and major depression is final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for schizoaffective disorder and major depression. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b). In petitions to reopen previously denied claims, a veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial. Kent v. Nicholson, 20 Vet. App. 1, 5 (2006). 

In October 2009, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran that complied with the holding in Kent, because it sufficiently explained the bases of the prior denial of service connection for a psychiatric disorder. That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence. The Veteran has also been advised as to how downstream disability ratings and effective dates are assigned. VA has satisfied its duty to notify the Veteran concerning his claim.

A VA medical examination will not be directed in this matter. The petition to reopen the previously-denied claim will be denied. In this circumstance VA's duty to assist is generally limited to obtaining existing evidence cited by the petitioner, and does not generally encompass the conduct of new medical examinations. See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened).

Application to Reopen the Claim

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence. 38 U.S.C.A. § 5108 (West 2002). If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claim of entitlement to service connection for schizoaffective disorder and major depression was initially denied by a RO rating decision dated July 2002. The basis for the denial was that the Veteran's schizoaffective disorder and major depression pre-existed service and was not permanently aggravated by service. The Veteran was denied reopening of the claim in a January 2008 rating decision. The Veteran did not appeal either of these decisions; therefore, they became final with the January 2008 rating decision being the last final decision. 38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2013).

The Veteran filed an application to reopen to reopen the claim in September 2009. The evidence added to the record since January 2008 denial includes VA treatment records noting the Veteran's current psychiatric condition and a December 2012 Travel Board hearing transcript, with the Veteran asserting that he had a psychiatric condition that pre-existed service and that it was aggravated during his active duty service. The Board has carefully reviewed the newly submitted evidence. And while such evidence is considered new, it is not material. More specifically, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for schizoaffective disorder and major depression. In this case it does not demonstrate that the Veteran's schizoaffective disorder and major depression were permanently worsened or aggravated as a result of his active duty service. Because none of this newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for schizoaffective disorder and major depression is denied. 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for schizoaffective disorder and major depression is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


